DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This communication is a first office action non-final rejection on the merits. Applicant’s “Response to Amendment and Reconsideration” filed on 10/07/2019 has been considered.    
	Claim(s) 1, 14-15 are amended. 
	Claim(s) 6 is cancelled. 
	Claim(s) 1-5, 7-15 are pending in this application and an action on the merits follows.
	Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 10/07/2019 and 11/04/2020 are being considered by the examiner.

	Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	Claims 1, 14, and 15 recites “a first rendering module configured to generate an image for displaying the information on the article stored in the article storage space corresponding to the article picking opening for which the coordinates are acquired in association with a position of the transformed coordinates;”. “a second rendering module configured to generate an image in which the set position of the observation point and the set observation direction are displayed on the plan view; and”. Examiner is not sure what is the difference between the image generate by the first rending module, and the image generate by the second rending module, specifically because the specification does not talk about the second rendering module. It appears applicant is trying to claim the embodiments of figures 15-17. Examiner noticed that paragraph 109 of the publication discloses how steps S100-106 is the same as the second embodiment, therefore the image is render as the plan view of figures 16 or 17. Examiner is confuse of why there is the generation of two different images if the second rendering module does not exit in the specification, and according to the specification the image that is render by the first rending module is the image that is being modified such as by rotating, or changing the angles, etc using the plan view capabilities. There are too many images being generated without further explanation, which makes the claim language indefinitely. 
	
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-5, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Komaki et al. (US 20170069135 A1, hereinafter Komaki), in view of KAZUHITO et al. (JP2016188123A, hereinafter KAZUHITO), and further in view of Kamon (US 20020116298 A1, hereinafter Kamon).
	Regarding claim 1, Komaki discloses:
	An article management support apparatus, comprising: an observation point coordinate/observation direction setting module configured to set coordinates indicating a position of an observation point and an observation direction from the observation point in a space including a plurality of article storage spaces each for storing an article; ¶167 the operator location is the reference position; ¶169 - how much the eyeglass-type device 100 moves and rotates from the reference position detected by the marker(s) and/or by beacon; what part of the rack (A3) is currently viewed by the operator; see figures 17-18 and ¶170 -  rack; see at least ¶154-186, figures 16-19;
	an article picking opening coordinate extraction module configured to acquire coordinates of an article picking opening of an article storage space within a predetermined range with respect to the position of the observation point and the observation direction; an article information collection module configured to acquire information on the article stored in the article storage space corresponding to the article picking opening for which the coordinates are acquired;  -2- 5910569-1Applicant: HITACHI TRANSPORT SYSTEM, LTD. ¶169 – extract item data; how much the eyeglass-type device moves from the reference position detected by the marker, ¶170 - estimate what part of the rack is viewed by the operator; data of the items, to be in a specific area (the first step of rack section 1 and/or the second step of rack section 1) of specific rack (A3), are extracted; ¶171 Note: location is determine and the data is extract therefore, acquired the position and information of the article;  see at least ¶154-186, figures 16-19;
	a first rendering module configured to generate an image for displaying the information on the article stored in the article storage space corresponding to the article picking opening for which the coordinates are acquired in association with a position of the transformed coordinates; ¶176 - candidates of picking target items are displayed in the display 12 (12R and/or 12L) of the eyeglass-type device 100 facing a specific area of a specific rack (the first step and/or the second step of rack section 1 of rack A3). ¶177 - Through the AR display, the operator PW can see the items of picking targets over the display images (IM1 and/or IM2) in which the candidates of the items to be verified are displayed; see at least ¶154-186, figures 16-19;
	a display unit configured to display the image generated by the first rendering module; and ¶176 Based on the data downloaded in ST106, candidates of picking target items are displayed in the display 12 (12R and/or 12L) of the eyeglass-type device 100 facing a specific area of a specific rack (the first step and/or the second step of rack section 1 of rack A3); figures 1, 16-19; see at least ¶154-186, figures 16-19;
	a second rendering module configured to generate an image on a plan view in the space including the plurality of article storage spaces, a second rendering module configured to [view] in the space including the plurality of article storage spaces, wherein the second rendering module is configured to: [view] an image in which the set position of the observation point and the set observation direction are displayed; and generate, when an instruction to change the position of the observation point and the observation direction displayed on the plan view is input, an image in which the changed position of the observation point and the changed observation direction are displayed, ¶¶168-176 - the change position of the operator is detected; picking target items are displayed in the display 12 in the AR facing a specific area of a specific rack; Note: See 112(b) rejection; see at least ¶154-186, figures 16-19;
		wherein the observation point coordinate/observation direction setting module is configured to change, when an instruction to change the position of the observation point and the observation direction displayed on the plan view is input, -3- 5910569-1Applicant: HITACHI TRANSPORT SYSTEM, LTD. Application No.: Not Yet Known the set position of the observation point and the set observation direction in accordance with the instruction, and  ¶180-183 – figure 19 – p item data candidate can be arbitrarily changed by eyesight movement; also ¶168 – position of the operator can be changed and detect by the sensor; Note: Any position changed o the operator is take into account; see at least ¶154-186, figures 16-19;
		wherein the display unit is configured to: display, when an instruction to display a three-dimensional image is input, the image generated by the first rendering module. ¶176-177 - Based on the data downloaded in ST106, candidates of picking target items are displayed in the display 12 (12R and/or 12L) of the eyeglass-type device 100 facing a specific area of a specific rack (the first step and/or the second step of rack section 1 of rack A3); ¶64 -  3D image is display; figures 1, 16-19; see at least ¶154-186, figures 16-19;
	Komaki discloses ¶170 - estimate what part of the rack is viewed by the operator; and how data of the items are extracted; ¶176 - candidates of picking target items are displayed in the display 12 (12R and/or 12L); however does not explicitly disclose “a coordinate transformation module configured to transform the acquired coordinates of the article picking opening into coordinates on an image seen in the observation direction with respect to the position of the observation point;” KAZUHITO discloses -  ¶36-40 -  matches the equipment three-dimensional information stored in advance with the real-time photographing three-dimensional information obtained by photographing with the HMD 4 of the worker X (Verification of relative positional relationship consistency, similarity between feature points, etc.) is performed (step 1), and the three-dimensional position, movement direction, movement speed, direction, movement, etc. of each worker X are monitored.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Komaki to include the above limitations as taught by KAZUHITO, in order to improving picking efficiency, (see: KAZUHITO, ¶6).
	Komaki discloses ¶168 - the change position of the operator is detected; however does not specifically disclose “generate an image on a plan view, generate an image on the plan view; and generate, when an instruction to change the position displayed on the plan view is input, an image in which the changed position direction are displayed on the plan view,”, “display, when an instruction to display a plan view is input, the image generated by the second rendering module; and ”Kamon discloses ¶57 - displays an observation image IM which contains a product image IMA ¶93 - First, when the commercial product Q is to be rotated, the button B01 shown in FIG. 3 is clicked. As a result, the button B01 is highlighted. With a mouse pointer placed on a part of the commercial product Q, the mouse is moved while pressing mouse button (dragging). Data corresponding to the direction of dragging and the amount of the movement are accordingly supplied to the image designation part 122. As a result, the commercial product Q alone is rotated in accordance with the direction in which the mouse is moved and the amount of the movement.
Komaki to include the above limitations as taught by Kamon, in order to possibly to look products from various angles, (see: Kamon, ¶4).
	Regarding claim 2, Komaki discloses:
	further comprising: a storage unit configured to hold marker information containing coordinates of at least one marker in the space and a characteristic of each of the at least one marker; ¶156-157 – storage management data base, marker;
	a camera image acquisition module configured to acquire an image obtained by photographing any one of the at least one marker; and a marker detection module configured to detect the any one of the at least one marker from the image acquired by the camera image acquisition module based on the marker information, and   ¶165 - The picking operator PW sees the image marker MK of step 1 and/or step 2 through the eyeglass-type wearable device 100, the marker A311 and/or A312 is recognized by the camera 13 (13R/13L) of the device 100 (or a beacon indicative of the position of A311 and/or A312 is received by the data processor 11 of the device 100). Thereby, the current location of the picking operator PW in the proximity of marker A311 and/or A312 can be detected (ST102);
	to calculate a position and direction of a camera that has photographed the any one of the at least one marker, wherein the observation point coordinate/observation direction setting module is configured to set the position and direction of the camera that has -4- 5910569-1Applicant: HITACHI TRANSPORT SYSTEM, LTD. Application No.: Not Yet Known photographed the any one of the at least one marker as the position of the observation point and the observation direction from the observation point, respectively.  ¶165 - Thereby, the current location of the picking operator PW in the proximity of marker A311 and/or A312 can be detected (ST102);
¶167 the operator location is the reference position; ¶169 - how much the eyeglass-type device 100 moves and rotates from the reference position detected by the marker(s) and/or by beacon; what part of the rack (A3) is currently viewed by the operator; see figures 17-18 and ¶170 -  rack;
	Regarding claim 3, Komaki discloses: 
	wherein the article management support apparatus is mounted on a head of a person, wherein the article management support apparatus further comprises a camera configured to photograph a front view of the person who wears the article management support apparatus, wherein the display unit comprises a translucent display screen, which is superimposed onto at least a part of a field of view of the person when the article management support apparatus is mounted on the head of the person, wherein the camera image acquisition module is configured to acquire an image photographed by the camera, and wherein the display unit is configured to display the image generated by the first rendering module by superimposing the image onto an actual article picking opening to be visually recognized by the person through the translucent display screen.   ¶¶39; ¶156-158, and figures 1, 16-19; ¶¶161-186 - candidates are narrowed to the number easily recognizable and are displayed in the AR (Augmented Reality) in the display image IM1 and/or IM2 (ST108).
	Regarding claim 4, Komaki discloses:
	wherein the article picking opening coordinate extraction module is configured to acquire, based on the coordinates of the article picking opening in the space, the article picking opening within a range defined by at least one of a distance from the position of the observation point or an angle of view with respect to the observation direction.  ¶169 – extract item data; how much the eyeglass-type device moves from the reference position detected by the marker, ¶170 - estimate what part of the rack is viewed by the operator; data of the items, to be in a specific area (the first step of rack section 1 and/or the second step of rack section 1) of specific rack (A3), are extracted; ¶171 
	Regarding claim 5, Komaki discloses:
	further comprising a storage unit configured to hold information indicating arrangement of at least one rack including the plurality of article storage spaces, wherein the first rendering module is configured to generate the image so as to avoid displaying information on the article stored in the article storage space corresponding to, among article picking openings for which the coordinates are acquired, an article picking opening that is unable to be visually recognized because a line of sight from the position of the observation point is blocked by the at least one rack.  ¶170 – If the operator looks only the first step of section 1 standing close to rack A3, the specific area is narrowed, and data of the items to be in the narrowed specific area (the first step of section 1 of rack A3) is downloaded (overwriting in the memory 11 b)., and ¶176 - therefore…candidates are narrowed to the number easily recognizable and are displayed in the AR (Augmented Reality) in the display image IM1 and/or IM2 (ST108);
	Regarding claim 11, Komaki discloses:
	wherein the information on the article contains at least one value of a shipping frequency of the article, a storage period of the article, whether there is a stock of the article, whether there is a necessity for restocking the article, a period required for picking up the article, or a filling rate of the article storage space corresponding to the article, and wherein the first rendering module is configured to generate an image displaying one of a color, light and shade, and a character indicating a value of the information on the article.  ¶157-158 - the latest in-storage date and the latest out-of-storage date (picking date) are described;
	Regarding claim 12, Komaki discloses:
 	wherein the information on the article contains a number of articles to be picked up.  ¶184 - the number described in the list (outgoing slip) of the picking target items (for example, 10 table cloths) and the contents of the picking target item list are updated (ST118); ¶157-158;
	Regarding claim 13, Komaki discloses:
	further comprising: a picking completion input module configured to receive input of information indicating completion of picking based on the displayed information on the article; and a picking operation notification module configured to correct picking information indicating the number of articles to be picked up, based on the information indicating completion of picking.  ¶184-185 - If the codes match (YES in ST116), the items of which management code matches are removed from the rack to the cart CRT by the number described in the list (outgoing slip) of the picking target items (for example, 10 table cloths) and the contents of the picking target item list are updated (ST118). By this update, the data of the items after the picking process are erased from the memory 11 b (or switched to be a ghost display without erasing the data from the memory 11 b).
	
	Regarding claim(s) 14, this claim(s) recite(s) substantially similar limitations as claim(s)1, and is rejected using the same art and rationale as above.
	In addition, regarding claim 14, Komaki discloses:
	a storage unit configured to hold article picking opening information containing coordinate information on article picking openings of a plurality of article storage spaces each for storing an article, and article information containing information on the article stored in each of the plurality of article storage spaces; ¶156-158 – figure 18 – storage management data base, rack number, rack section, step, beacon; see at least ¶154-186, figures 16-19;
	Regarding claim(s) 15, this claim(s) recite(s) substantially similar limitations as claim(s)1, and is rejected using the same art and rationale as above.
	In addition, regarding claim 14, Komaki discloses:
	“An article management support method to be executed by an article management support system, the article management support system comprising a processor, a storage unit, and a display unit, the storage unit being configured to hold article picking opening information containing coordinate information on article picking openings of a plurality of article storage spaces each for storing an article, and article information - 12 - 5910569-1Applicant: HITACHI TRANSPORT SYSTEM, LTD. Application No.: Not Yet Known containing information on the article stored in each of the plurality of article storage spaces, the article management support method comprising:” figure 16 – display; ¶156-158 – figure 18 – storage management data base, rack number, rack section, step, beacon; see at least ¶154-186, figures 16-19;
	Claim(s) 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Komaki , KAZUHITO, and Kamon combination as applied to claim 1, and further in view of Hance et al. (US 2018/0068255 A1 hereinafter Hance).
	Regarding claim 7, the combination, specifically Komaki discloses:5910569-1Applicant: HITACHI TRANSPORT SYSTEM, LTD. Application No.: Not Yet Known 
	an article movement designation module configured to designate, as article targets, at least two article storage spaces among the plurality of article storage spaces corresponding to the plurality of article picking openings for which information on the article is displayed; an instruction creation module configured to create an instruction to articles stored in the at least two article storage spaces designated as the article targets; and an article information updating module configured to update, when information indicating end of of the articles that follows the instruction is input, information on the articles stored in the at least two article storage spaces so as to reflect the articles.  ¶154 – a picking operator wearing an eyeglasses that can move freely a large number of racks; the server sends a list of picking target items; ¶165  the picking target are 10 table cloths and 5 pairs of wine glasses from the rack section, see figure 18; ¶184 – after items are pick up the content of the picking target list are updated; erase from the memory;
	The combination does not specifically discloses article “exchange targets,  “instruction to exchange articles stored in the at least two article storage spaces designated as the article exchange targets” Hance discloses: ¶87 - An optimal layout of the warehouse 100 may be determined such that the shipping dock 111 is open and available for use, and thus, the pallets A-D may be relocated due to item shipment expectations using the shipping dock 111. FIG. 5 illustrates an example rearrangement of the pallets A-H into the optimal layout. For example, pallets A-D may be relocated to an open row on the other side of the row of pallets E-H. Once the pallets A-D are relocated, the shipping dock 111 is now available for use.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Hance, in order to facilitate improved management of the warehouse, including the arrangement and rearrangement of pallets in the warehouse, (see: Hance, ¶19).
	Regarding claim 8, the combination, specifically Komaki discloses:5910569-1Applicant: HITACHI TRANSPORT SYSTEM, LTD.-7- 5910569-1Applicant: HITACHI TRANSPORT SYSTEM, LTD. Application No.: Not Yet Known 
	an instruction creation module configured to create an instruction to articles stored in the at least two article storage spaces selected as the article targets; and an article information updating module configured to update, when information indicating end of of the articles that follows the instruction is input, information on the articles stored in the at least two article storage spaces so as to reflect the of the articles.   ¶154 – a picking operator wearing an ¶165 the picking target are 10 table cloths and 5 pairs of wine glasses from the rack section, see figure 18; ¶184 – after items are pick up the content of the picking target list are updated; erase from the memory;
	The combination does not specifically disclose “further comprising: an assignment plan creation module configured to calculate an amount of work for articles stored in the plurality of article storage spaces based on arrangement of each of the plurality of article storage spaces, and select, as article exchange targets, the at least two article storage spaces so as to reduce the amount of work by exchanging the stored articles;” Hance discloses: ¶71 -The determination of the optimal layout of the items of the warehouse at a present date can be based on many factors. Optimizations may be determined by analyzing rearrangements previously performed to determine a cost to switch layouts. The optimization may be based on an output of a cost function that considers a number of parameters. Some parameters includes an amount of expected time to deplete inventory, an amount of storage capacity required for inbound items, and one or more deadlines for a shipment of items. ¶79 - A value to the cost function can be input by a user or received by the WMS from a user interface, and a threshold for the cost function can also be set by a user. In further examples, an input to the cost function may be inferred based on a goal to minimize cost or latency or maximize throughput, based on predicted and known future incoming and outgoing goods
	The combination does not specifically discloses article “article exchange targets” Hance discloses: ¶87 - An optimal layout of the warehouse 100 may be determined such that the shipping dock 111 is open and available for use, and thus, the pallets A-D may be relocated due to item shipment expectations using the shipping dock 111. FIG. 5 illustrates an example 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Hance, in order to facilitate improved management of the warehouse, including the arrangement and rearrangement of pallets in the warehouse, (see: Hance, ¶19).
Allowable Subject Matter
	Claims 9-10 are dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim, any intervening claims, and the rejection under 35 USC 112b is overcome. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA DELIGI/Patent Examiner, Art Unit 3627            


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627